Title: To George Washington from Oliver Wolcott, Jr., 11 July 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          sir,
          Philadelphia July 11th 1796.
        
        I have had the honor to receive your letters dated the 4th and 6th instant addressed to me as Secretary of the Treasury, & the private letter of the 6th—The question arising under the act concerning seamen is a perplexing one. My original impressions were not unlike those of the Attorney General—namely, that the defect in the Law ought to be supplied by construction, & as no proof was specified in the Law, reasonable proof was to be presumed as intended. a draft of instructions to the Collectors was framed upon this idea; but there being some diversity of opinion, the point being novel & difficult & the opinion of counsel decided, I renounced my project of executing the law as erroneous. Either of the proposed modes would accomplish the views of the Legislature, but that ought to be preferred which would furnish the least ground for captious criticism.
        The suspension of the appointment of Mister Davis will be attended with no kind of inconvenience, what I wrote in his favor was not owing to any intimation from him. Since the president’s letter was received I have had some general conversation with him; when he arrives at Boston he will inform whether the appointment would be acceptable under all circumstances. In the mean time enquiries will be made of his qualifications comparatively with those of others; at present I have no doubt that the appointment would be proper.
        As soon as the act concerning quarantine was printed, copies, with an instruction to the Collectors were transmitted, requesting them “to cooperate with the State authorities in giving effect to any regulations established by State laws, applying to the objects mentioned in the act.” Governor Mifflin has only to

signify his wishes in respect to the mode in which the aid of the Revenue Officers is to be given, & they will be fulfilled. Of this he has been informed by the Secretary of State.
        The measures for selling the new stock failed of success. I am now endeavouring to obtain a Loan of the Bank of New York, in which I have some reasons to expect a favorable result. Though my situation is very unpleasant & very different from what it ought to be, yet I feel a confidence that I shall preserve the public credit until an appeal can be made to Congress, who are alone responsible for these embarrassments. I feel a consciousness that all was done by me, at the last session, that could have been done with propriety by any person, & that in any event this can be made incontrovertibly evident.
        If the President has not already decided on the appointment of a surveyor general, the name of Israel Ludlow will doubtless be presented to him. I have given Mister Ludlow a Certificate of what I know respecting him at his request. I believe him to be a man of sense & industry, & on enquiry of several persons I am informed that he possesses a good character. He would be an acquisition as a Deputy surveyor, but as he is a young man, & not much known, he appears to be hardly fit for the charge of a Department of such consequence. If a character of some celebrity & general estimation cannot be obtained, Mister Ludlow may be considered as an eligible candidate.
        There is no intelligence that the Flying Fish has made any capture since the Mount Vernon. the alarm of French resentments is, however, still circulated: all the malcontents are uttering predictions of something terrible from France. A French emissary is said to have appeared at Portsmouth in New Hampshire, & his conversations as stated in the newspapers, concur with other accounts of the project already known to the President. The Secy of State tells me that Mister Adet remains silent on the subject of the explanation requested last week. As so much is threatened & so little done, there is room to hope that the mischief will end in a paltry intreague to excite discontent: the evidence of unfriendly intentions is however so strong, as to justify precautions on the part of the Government. If Mister Adet does not reply in a few days, it may be well to enquire whether an answer is to be expected; but this will deserve consideration. In haste, I remain with perfect deference &c.
        
          Olivr Wolcott jr
        
       